Case 9:19-cr-00049-DLC Document 106 Filed 06/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT | Ef)
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION JUN 2 3 2020

Clerk, US District Court
District Of Montana
Billings

UNITED STATES OF AMERICA,
CR 19-49-M-DLC
Plaintiff,

vs. ORDER
KRISTAL PATRICIA LEONARD,

Defendants.

 

 

Before the Court is the Government’s Unopposed Motion for Final Order of
Forfeiture. (Doc. 104.) Reviewing the motion, the Court finds:
l. The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2).

2. A preliminary order of forfeiture was entered on March 26, 2020.
(Doc. 89.)
3. All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 91.)
4, It appears there is cause to issue a forfeiture order for the money listed

within this Order under 21 U.S.C. §§ 853(a)(1) and (2).
Case 9:19-cr-00049-DLC Document 106 Filed 06/23/20 Page 2 of 2

3. Pursuant to the plea agreement (Doc. 57), all other monies seized
from the defendant not outlined within this Order are to be returned immediately to
the defendant. Accordingly,

IT IS ORDERED that

ls The motion for final order of forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), free from the claims
of any other party, the following property:

e $3,058.23 in U.S. Currency;
e $18,734.09 in U.S. Currency; and
e $614.97 in U.S. Currency.
3: The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

DATED this 23" lay of June, 2020.

K.

Dana L. Christensen, District Judge
United States District Court
